ITEMID: 001-5920
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: MLADENIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, Nikola Mladenić, is a Croatian citizen, born in 1934, and living in Kukljanovo. The respondent Government are represented by their agent Ms Lidija Lukina-Karajković.
The facts of the case, as submitted by the parties, may be summarised as follows.
According to the applicant, he lodged a constitutional complaint on 15 June 1995 against the Supreme Court’s (Vrhovni sud Republike Hrvatske) judgment of 7 September 1994, upholding the first instance judgment by which the applicant had been convicted of war crimes against the civilian population. At that time he was serving his sentence in the Lepoglava prison. The applicant complained about the fairness of the proceedings alleging that the lower courts erroneously assessed the facts of the case and that the rules of procedure were violated.
According to the Government, the applicant’s constitutional complaint was lodged on 18 July 1995.
The Constitutional Court (Ustavni sud Republike Hrvatske) did not acknowledge receipt of the applicant’s complaint.
On 24 September 1995 and 27 January 1997 the applicant asked the Constitutional Court to speed up the proceedings. His letters were sent from the Lepoglava prison and the address of the Lepoglava prison was indicated on the letters.
By decree of the President of Croatia of 28 May 1997, the applicant was amnestied from serving the rest of his sentence and released from prison.
As, meanwhile, due to his conviction for war crimes, the applicant and his family had lost a specially protected tenancy on a flat in Rijeka they previously occupied, they moved to the village of Kukljanovo, Croatia.
According to the applicant, he notified the Lepoglava prison authorities of his new address in Kukljanovo, as well as of his telephone number there.
According to the Government the applicant failed to notify either the Constitutional Court or the Lepoglava prison authorities about his new address in Kukljanovo. In support of this fact the Government submit a copy of the applicant’s prisoner’s card where the only indicated address is the one in Rijeka and no further changes were entered.
It is undisputed between the parties that the applicant did not notify the Constitutional Court of his new address.
The Government submit further that on 3 March 1998 the Constitutional Court requested the applicant to submit a copy of the contested judgment. The letter was sent to the Lepoglava prison. However, the Lepoglava prison authorities returned the letter stating that the applicant had been released from prison and was living at the address in Rijeka.
According to the Government the Constitutional Court’s above request was sent to the applicant at the Rijeka address on 16 March 1998. It was, however, returned to the court stating that the applicant was no longer living there. On 30 March 1998 another unsuccessful attempt was made to deliver the Constitutional Court’s letter to the applicant at the same address.
On 2 April 1998 the court placed the letter to the applicant on its public notice-board, where it stayed posted until 15 April 1998.
On 28 September 1998 the Constitutional Court terminated the proceedings concerning the applicant’s constitutional complaint. It stated that the applicant had failed to submit a copy of the contested judgment and that the letters subsequently sent to the applicant were returned to the Court stating that the applicant did not live at the address indicated. The court deemed that the applicant had withdrawn his complaint.
On 21 October 1998 the applicant asked the Constitutional Court once more to speed up the proceedings concerning his constitutional complaint, indicating his address in Kukljanovo.
On 27 October 1998 the Constitutional Court sent a letter to the applicant informing him that the proceedings had been terminated.
On 6 November 1998 the applicant lodged a request to have his case restored, although in respect of the proceedings before the Constitutional Court such possibility does not exist under Croatian law. On 27 January 1999 he asked the Constitutional Court to reply to his request. He has received no answer.
The relevant provisions of the Rules of the Constitutional Court (Poslovnik Ustavnog Suda Republike Hrvatske - Official Gazette 29/94) provide as follows:
Section 25 provides that when a party’s written submissions to the court do not contain the information the court needs it must instruct the party concerned to submit such information within a certain time. If the party fails to comply with the court’s instructions, the court will deem that party to have withdrawn its submissions.
Section 36 provides that when it is not possible to serve letters or decisions of the court on a party, they shall be placed on the court’s public notice-board.
Section 51 § 2 provides that when lodging a constitutional complaint a party must submit a copy of the contested decision.
The relevant parts of the 1991 Constitutional Act on the Constitutional Court (Ustavni zakon o Ustavnom sudu) provides as follows:
“By the decision granting a claim, the impugned decision that violated a constitutional right is quashed and the case is remitted to the competent body for retrial.”
